DETAILED ACTION
This office action is responsive to the preliminary amendment filed 12/30/2019.  As directed, claims 1-19 have been canceled and claims 20-37 have been added.  Thus claims 20-37 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the 

Claims 20-23, 26, 29-32, and 37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lithgow et al. (2004/0118406) in view of Kopacko et al. (2003/0019496).
Regarding claim 20, Lithgow discloses a breathing assistance apparatus comprising: a mask body (12) adapted to cover a nose and a mouth of a patient (fig. 10 shows the opening for a user)  and a mask cushion (14) configured to contact facial contours of the patient, the mask cushion (14)  being a single wall membrane (as shown cushion 14 if of the type having only a single membrane 40) having an apex (top), the mask cushion (14) comprising: a cushion base (24) coupled to a periphery of the mask body (12); a side wall (36, 50) that extends from the cushion base and that defines a periphery of the mask cushion; and a lip (40)  defining a patient-contacting surface that surrounds an opening configured to receive the nose and the mouth of the patient, the opening having an uppermost extent (uppermost point) and a lowermost extent (lowermost point).
Lithgow teaches a membrane (40) but does not specifically disclose the lip of the mask cushion comprises an upper thin region and a lower thin region that are separate from one another, each of the upper thin region and the lower thin region having a smaller thickness than adjacent portions of the lip, wherein the upper thin region has at least a portion that is located above the opening at the apex and wherein the lower thin region has at least a portion that is located below the opening and defines a portion of the lowermost extent of the opening; wherein the lower thin region defines a variable width; wherein the upper thin region is configured to rest 
Regarding claim 21, the modified Lithgow teaches (see figs. 1-6 of Kopacko) the lower thin region (chin region 35)  extends to a lower edge of the lip ([0042] lines 1-15 of Kopacko).
Regarding claim 22, the modified Lithgow teaches (see figs. 1-6 of Kopacko) the width of the lower thin region (chin region 35) increases in a direction from the lowermost extent of the opening to the lower edge of the lip (as shown in fig. 7, the thickness increases from the opening to the edge).
Regarding claim 23, the modified Lithgow teaches (see figs. 1-6 of Kopacko) the upper thin region  (40) is arcuate in shape (as shown the nasal bridge s arcuate).
Regarding claim 26, the modified Lithgow teaches (see figs. 1-6 of Kopacko) the each of the pair of side thin regions (cheek regions 35) extend from the upper thin region ([0042] lines 1-15, [0043] lines 1-10).


Regarding claim 30, Lithgow discloses a breathing assistance apparatus comprising: a mask body (12) adapted to cover a nose and a mouth of a patient (fig. 10 shows the opening for a user)  and a mask cushion (14) configured to contact facial contours of the patient, the mask cushion (14)  being a single wall membrane (as shown cushion 14 if of the type having only a single membrane 40) having an apex (top), the mask cushion (14) comprising: a cushion base (24) coupled to a periphery of the mask body (12); a side wall (36, 50) that extends from the cushion base and that defines a periphery of the mask cushion; and a lip (40)  defining a patient-contacting surface that surrounds an opening configured to receive the nose and the mouth of the patient, the opening having an uppermost extent (uppermost point) and a lowermost extent (lowermost point).
Lithgow teaches a membrane (40) but does not specifically disclose the lip of the mask cushion comprises an upper thin region at the apex having a smaller thickness than adjacent portions of the lip, wherein the upper thin region has at least a portion that is located above the opening at the apex, the thin region defines a variable width; wherein the upper thin region is configured to rest against a nasal bridge of the patient and a width tapers inward between an upper edge of the lip and the uppermost extend of the opening).  However, Kopacko teaches the lip (18)  of the mask cushion comprises an upper thin region (40)  and a lower thin region (chin region 35) the upper thin region (40)  having a smaller thickness than adjacent portions (31) of the lip, wherein the upper thin region (40) has at least a portion that is located above the opening (38) at the apex (as shown, the nasal bridge region is above the opening at the apex) wherein a width of the thin region (40) tapers inward between an upper edge of the lip and the uppermost extend of the opening (38)  (as shown in fig. 7, the nasal bridge region 40 curves tapers inward from the outer edge towards the opening); wherein the upper thin region(40)  is configured to 
Regarding claim 31, the modified Lithgow teaches (see fig. 1-6 of Kopako) that the thin region (40)  extends all the way to, and defines a portion of, a periphery of the opening (38).
Regarding claim 32, the modified Lithgow teaches (see fig. 1-6 of Kopako) each side of the thin region (35, 40) intersects the opening (38) below the uppermost extent (as shown, side regions intersect the opening below the apex).


Claims 27, 28, 35, and 36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lithgow in view of Kopacko, as applied to claims 20 and 30 above, and further in view of Gunaratnam et al. (7,021,311).
Regarding claims 27 and 35, Lithgow teaches a frame but does not specifically disclose the mask body is made of polycarbonate. However, Gunaratnam teaches polycarbonate (col. 4 lines 25- 35). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the frame of Lithgow to be manufactured from polycarbonate as taught by Gunaratnam to provide the advantage of enhanced durability.
Regarding claim 28 and 36 Lithgow discloses that the cushion (14) is made of silicone (col. 11 lines 40-41).

Allowable Subject Matter
Claims 24, 25, 33, and 34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOYA M LOUIS whose telephone number is (571)270-5337. The examiner can normally be reached M-F 1 pm-11:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LaToya M Louis/Primary Examiner, Art Unit 3785